       Case 3:17-cv-01817-MWB-EBC Document 17 Filed 12/28/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JAMES LINCOLN STRONG,                               No. 3:17-CV-01817

                 Petitioner,                            (Judge Brann)

         v.

    JOSH SHAPIRO, PA STATE
    ATTORNEY GENERAL, et al.,

                Respondents.

                                        ORDER

                                   DECEMBER 28, 2020

        In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

        1.     The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is

               DENIED1;

        2.     There is no basis for the issuance of a certificate of appealability2;

        3.     The Clerk of Court is directed to CLOSE this case.



                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge

1
     Doc. 1.
2
     See 28 U.S.C. § 2253(c)(2).
